Mr. Justice Gary, dissenting. The appellees show that they sold the cattle to Bussell, through Fleischman. The telegram by Bussell to Fleischman to buy a load of cattle, being accompanied by no funds, was an authority to buy in accordance with the usual course of business, drawing for the price and commission on Bussell, with bill of lading attached. Hunter v. Gordon, 33 Ill. App. 464. The delivery order given by the appellee to Fleischman upon the appellant, was a symbolical delivery of the property, having the same effect as an actual delivery of the cattle. Burton v. Curyea, 40 Ill. 320; Webster v. Granger, 78 Ill. 230. Conceding that the appellant made a wrong delivery and is therefore liable in trover to the owner of the cattle, yet it is not liable to anybody not owner. The appellee must, therefore, to claim as owner, get rid of the sale to Bussell. That Fleischman was not a general, but special, agent, may be admitted, and also that, as consequence, a purchase by him in excess of his authority, would not bind Bussell, and therefore would not vest the property in him. Hot vesting in him it would remain in the appeEee. But how is it to be shown that the purchase was in excess of Fleischman’s authority % There was his authority, and in appearance he was executing it. But if he has already bought one load of cattle that authority was exhausted, and being but a special agent, whoever dealt with him took the risk. Schilling v. Rosenheim, 30 Ill. App. 81. But the fact, if it be the fact, that he had already bought one load of cattle, is an affirmative fact to be proved by whomsoever claims any benefit of the fact. What Fleischman said or did, except in executing his agency, is not evidence for or against either party, and a fortiori any inference Horn his conduct is not to affect either of them. As the appeEee shows nothing to indicate that at the time it sold to Bussell through Fleischman, the authority of the latter had been exhausted, the sale to BusseE is not avoided. If, then, BusseE was the owner of the cattle at the time of the wrong delivery, no subsequent acts of Bussell or of the appellee could transfer the right of action which Bus-sell had, to the. appellee. Rescission, or the act to rescind, has nothing to do with the case. The cattle are gone and nobody is following them.